Case 5:18-CV-00085-DCB-.]CG Document 25 Filed 04/04/19 Page 1 of 4

AO 888 (Rev 02/14) Subpocnn to Produce Dr)cnmcnls, information or Ohjecls or to Pc\mit inspection c)l`l)reniises in :\ Civil Aclion

UNITED STATES DISTRICT CoURT

for the

Southern District of Mississippi

Barbara W. Bruce

PIn//ltl_`/f

v. Civil Action No, 5:18~cv~00085-DCB-JCG

Mississippi Divison of Medicaid; et al.
_ _ _ _[_)efendhm

\_r\_r\._r--.¢’*\...J'\_r

SUBPOENA TO PRODUCE D()CUMENTS, INFORMATION, OR OBJECTS
OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

TO; |\/|ississippi State Personne| Board
210 East Capito| Street, Suite 800, Jackson, Mississippi 39201

(Name of person 10 whom this subpoena is direclecl)

d Froa’uctz`on.' YOU ARE COMMANDED to produce at the time, dale, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling ofthe
material:

A|| documents identified on Exhibit "A" attached herewith.

. P'/lace: Adcoci{ & Mor"r`i§@n,_i$ue Dafe and Time:

y P.O. Box 3308 .
1 Ridge|and, MS 39158 n o _ l 04/17/201912_00 pm

ij ]n.spection Q/`Premz`ses.' YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

P|ace: Date and Time:

 

 

The following provisions ofFed. R. Civ. P. 45 are attached - Rule 45(0), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences ofnot doing so.

Date; 04/03/2019

 

CLERK OF C.'O URT

OR M.@!_ ;iwwt

Siglmrure ofCle)‘/c ()/' Depnty C/e)'k /lr.*m'u.'_\' 'r signature

 

The name, address, e-mail address, and telephone number of the attorney representing (name ofpm-ry)

Barbara W,§ruce , who issues or requests this subpoena, are:
Wi||iam C. |vison; Adcock & Morrison, PLLC, P.O. Box 3308, Ridge|and, MS 39158; 601-898-9887; wivison@adcockandmorrison.com

 

Notice to the person who issues or requests this subpoena
Ifthis subpoena commands the production ofdocuments, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy ofthe subpoena must be served on each party in this case before
it is served on the person to whom it is directed Fed. R. Civ. P. 45(a)(4).

Case 5:18-cV-00085-DCB-.]CG Document 25 Filed 04/04/19 Page 2 of 4

Exhibit A

All documents and electronically-stored information reflecting or relating to

job/vacancy request, advertisement, recruitment, application, evaluation,

interview, appointment, selection, review, approval and hiring for both [1] the

job notification dated September 13, 2016 (“Bureau Onl_;/’) for the position of

Bureau Director, Deputy at the Natchez Regional Office, l\/lississippi Division

of Medicaid, and [2] the job notification dated Novernber 14, 2016 (“Open

C'ompetjtjve”) for the position of Bureau Director, Deputy at the Natchez

Regional Of.fice, Mississippi Division of l\/Iedicaid; including, but not limited to,

the following subjects/documents for both job notifications:

ii.

iii.

iv.

vi.

Personnel Action Request Forms (PARF) and Recruitment (Requisition)
Requests;

Job notifications, advertisements and postings, and requests for both the
“Bureau Only” posting and the “Open Competitive” posting;

Referral lists and position employee data, including requests for the
referred lists and any actions taken With respect to the referred lists;

Applicant selection criteria used for determining eli gibility, for offering
an interview, and for selection.

Requests, notifications, approvals and related documents for declining to
interview and/or make a selection from the referred list of candidates or
otherwise canceling/terminating the referral list and recruitment, with
respect the first “Bureau Only” job notification dated 9/13/16;

All applications, notifications, correspondence, requests, evaluations and
approvals, with respect to applicant Barbara W. Bruce (for both job
notifications) and to applicant Beverly S. Goodman (for the second job
notification dated 11/14/16);

PAGE 1 oF 2

II.

Case 5:18-cV-00085-DCB-.]CG Document 25 Filed O4/O4/19 Page 3 of 4

vii. Requests for substitution of minimum qualifications, and requests for
waiver of minimum qualifications (if any), with respect to applicant
Beverly S. Goodman (for the second job notification dated 11/14/16);

viii. Interview documents and applicant selection criteria, including interview
packets for Barbara W. Bruce and Beverly S. Goodman; and

ix. All other documents, forms and correspondence Which in any way relate
to the foregoing job notifications with respect to Barbara W. Bruce and/or
Beverly S. Goodman, and/or Which is otherwise required by the MSPB
Poljcy and Pz'ocedures Man ua] or the DOM Emplqvee Manua] for the
subject job notifications and recruitment/selection process.

All documents and electronically-stored information reflecting or relating to the

drafting, developing and approving (including any drafts, comments/notes or

reviews) of the job de scrip tion/duties and minimum qualifications for the Bureau

Director, Deputy position at the Mississippi Division of Medicaid (as reflected

in both job notification dated 9/13/16 and 11/14/16).

PAGE 2 oF 2

Case 5:18-cV-00085-DCB-.]CG Document 25 Filed O4/O4/19 Page 4 of 4

AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action (Page 2)

Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

I receiv - d t is subpoena for (name of individual and zirle, zfany) MS_S'K§\£{ QI:§ g }QUA_Q:UC\_AA__
On (date) _q_lz ij .

?{ I served the subpoena by delivering a copy to the named individual as follows: \ n -* G_i€£

 

_(dm) file \_ \C.\ 55

ij I returned the subpoena unexecuted because:

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of

$

My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this inl"ormatio ’

 
 
 
 
    

Date: _a_l¢r l _\Ei__

3`¢31" J." '.t' sign turn

Printgdmme and title

 

Server 's address

Additional information regarding attempted service, etc.:

